Citation Nr: 0732487	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-21 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left thigh 
disability.  

2.  Entitlement to service connection for a left thigh 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for a left thigh disability and denied his claim 
of service connection for a left knee disability.  In July 
2007, the veteran testified at a hearing before the Board.  


FINDINGS OF FACT

1.  The claim for service connection for a left thigh 
disability was previously denied in a February 2000 RO 
decision.  The veteran did not appeal this decision.  

2.  Evidence received for the claim of service connection for 
a left thigh disability since the last final decision in 
February 2000 includes some evidence which is not cumulative 
or redundant, and which raises a reasonable possibility of 
substantiating the claim.
   
3.  The evidence shows that it is at least as likely as not 
that the veteran's left thigh disability was incurred in 
service.  

4.  The evidence shows that it is at least as likely as not 
that the veteran's left knee disability was incurred in 
service.  



CONCLUSIONS OF LAW

1.  The February 2000 RO decision that denied service 
connection for a left thigh disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left thigh disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (1997).  

3.  A left thigh disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

3.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a September 1979 rating decision, the RO denied the 
veteran's claim for service connection for a left thigh 
disability.  The veteran appealed this decision, but the 
Board denied the claim for service connection in a March 1981 
decision.  The RO declined to reopen the veteran's claim in 
February 2000.  While the RO found that no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a left thigh disability, the Board 
must still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  

In a decision dated in February 2000, the RO denied the 
veteran's claim for service connection for a left thigh 
disability.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Thus, the February 2000 decision became 
final because the appellant did not file a timely appeal.  

The claim for entitlement to service connection for a left 
thigh disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
August 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records, and 
the veteran's statements.  VA found that there was no nexus 
between the veteran's current left thigh disability and 
service, and the claim was denied.   
  
The veteran applied to reopen his claim for service 
connection for a left thigh disability in August 2004.  The 
Board finds that the evidence received since the last final 
decision was not previously submitted to agency decision 
makers and relates to an unestablished fact necessary to 
substantiate the claim.  

Newly received evidence includes a September 2007 independent 
medical evaluation from a private physician.  In the medical 
report, the physician opined that the veteran's current left 
thigh disability was related to his military service.  The 
Board finds that the September 2007 statement is both new and 
material evidence because the claim was previously denied due 
to the lack of a nexus between the veteran's current left 
thigh disability and service.  Justus, 3 Vet. App. 510 
(1992).  This evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  This does not mean that service 
connection is granted.  Rather, the merits of the claim for 
service connection will have to be reviewed on a de novo 
basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the veteran's 
claim on the merits.  Also, the veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran's service medical records show that in February 
1960, he injured his left thigh while playing basketball.  He 
was treated with bed rest and local heat applications for 
five days for his swelling and tenderness of the left knee 
and thigh.  The diagnostic impression was contusion of the 
left thigh and knee and questionable hematoma of the 
quadriceps.  In March 1960, the veteran complained of 
recurrent pain in the left thigh and knee.  He reported being 
unable to flex his leg and having tightened quadriceps.  The 
diagnosis was questionable torn quadriceps.  The Board finds 
that the service medical records confirm that the veteran 
suffered an injury to his left thigh and knee during service.  


Left Thigh Disability and Left Knee Disability 

Post-service private treatment records reveal that the 
veteran was diagnosed with chronic myositis ossificans to the 
left anterior thigh in January 2000 and synovitis of the left 
knee secondary to some mild degenerative changes in September 
2002.  He has received treatment for these conditions since 
that time.  The Board finds that there is sufficient evidence 
of current left thigh and left knee disabilities.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Turning to the issue of a nexus, an October 2004 private 
medical report showed that the veteran was being treated for 
a left knee disorder.  The physician stated that it was a 
possibility that the veteran's in-service injury contributed 
to his current knee pain, but he could not say so with 
complete certainty because the injury occurred 44 years ago.    

The veteran underwent an independent medical examination with 
a private physician in September 2007.  The examiner reviewed 
the veteran's case file and performed a thorough medical 
examination.  He opined that the veteran's current left knee 
and thigh problems were due to his in-service injury of left 
thigh quadriceps muscle tear and deep hematoma.  The examiner 
reasoned that the veteran had no other documented injuries to 
his left knee to account for its current pathology.  He also 
reported that an MRI showed left knee degenerative arthritis 
that was out of proportion to the veteran's age, and the 
arthritis was in an advanced stage due to his injury during 
service.  The examiner further reasoned that deep hematomas 
that do not resolve quickly, such as the one that the veteran 
had, were known to develop into myositis ossificans, and 
there was no other medical evidence that would account for 
his myositis ossificans.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  
 
The October 2004 private medical opinion is favorable to the 
veteran's claim, but is only weakly probative.  The examiner 
stated that he could not be certain whether the veteran's 
left knee disability was related to a knee injury sustained 
during his period of active service.  An award of service 
connection may not be based on a resort to speculation or 
even remote possibility.  38 C.F.R. § 3.102; see Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

The Board assigns greater weight and probative value to the 
September 2007 independent medical examination.  In placing 
greater weight on the September 2007 opinion, the Board notes 
that in addition to a detailed medical examination, there was 
a complete review of the veteran's case file and a rationale 
provided for the opinion.  In forming his opinion, the 
examiner explained why the veteran's current left knee and 
left thigh disabilities were related to his in-service 
injury.  

The Board accordingly finds the September 2007 private 
medical opinion to be the most probative as to whether the 
veteran's left knee and left thigh disabilities were related 
to service because the examiner at the September 2007 
examination based the opinion on a detailed review of the 
file, a thorough medical examination, and adequate rationale.  
Factors for assessing the weight and probative value of a 
medical opinion include the physician's access to the claims 
file and the veteran's history, and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 
(2000).  
  
In sum, resolving all doubt in favor of the veteran, the 
Board concludes that service connection for a left thigh 
disability and a left knee disability are warranted.  As the 
preponderance of the evidence is in equipoise for service 
connection, the "benefit-of-the-doubt" rule applies, and the 
claims must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
claimant.   


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a left thigh disability.    

Service connection for a left thigh disability is granted.

Service connection for a left knee disability is granted.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


